 VIACOM CABLEVISIONTelevision Signal Corporation, d/b/a Viacom Cable-vision of San Francisco and CommunicationsWorkers of America, AFL-CIO, Petitioner.Case 20-RC-1558025 January 1984DECISION AND DIRECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered the determinativechallenge in an election held 21 January 1983 andthe Hearing Officer's report recommending disposi-tion of it. The election was conducted pursuant toa Stipulated Election Agreement.' The tally of bal-lots shows seven for and six against the Petitioner,with one challenged ballot.The Board has reviewed the record and HearingOfficer's report in light of the exceptions and brief,and hereby adopts the Hearing Officer's findingsonly to the extent consistent herewith.The issue in this case is whether or not employeeAnthony Hatch, the challenged voter, should be in-cluded in a unit of sales representatives at Viacom'sSan Francisco facility. At the outset, we must con-sider the language of the stipulation excluding "em-ployees covered by an existing collective-bargain-ing agreement ...." The parties further stipulatedthat the period for eligibility should be the payrollperiod ending 21 December 1982. The record indi-cates that Hatch was a member of the InternationalBrotherhood of Teamsters, Local 856, until De-cember 1982.2 On 6 December 1982, Hatch trans-ferred from his position at Viacom as a commercialmarketing representativesto become a commercialsales representative. In this new position, Hatch ac-quired the added responsibility for actively solicit-ing multiple dwelling agreements permittingViacom to wire commercial dwellings for cable tel-evision service. According to uncontroverted hear-ing testimony, in December 1982 Hatch submitteda withdrawal card to Local 856. In a conversationwith a Viacom manager, the business representa-tive for Local 856 gave assurances that the with-t The parties stipulated that the appropriate unit should be: "All salesrepresentatives employed by the Employer at its San Francisco, Califor-nia facility; excluding all other employees, employees covered by existingcollective-bargaining agreements, office clerical employees, guards andsupervisors as defined by the Act."The recognition clause for the relevant Teamsters collective-bargain-ing agreement covered "office clerical and engineering personnel at theEmployer's San Francisco location, excluding confidential and exemptemployees, salespeople, employees covered by other contracts, guardsand supervisors."I As a commercial marketing representative, Hatch received customerinquiries, scheduled engineer survey appointments, mailed multiple dwell-ing agreements to customers for approval, and scheduled crews forwiring commercial dwellings to receive Viacom's cable services.268 NLRB No. 96drawal card would be approved and issued. Fur-thermore, Local 856 did not object to Viacom's de-letion of Hatch from the Union's health and wel-fare trust fund payment list. Based on the changednature of Hatch's job, and on the evidence thatHatch withdrew from Local 856 prior to theperiod for eligibility, we find that Hatch was notcovered by the existing collective-bargaining agree-ment as of 21 December 1982. Accordingly, he isnot excluded from the unit of sales representativeson that ground.The Employer's primary exception in this case isto the Hearing Officer's failure to conclude thatHatch is a sales representative within the meaningof the stipulated election agreement despite hisfinding that Hatch was classified as a commercialsales representative during the eligibility period.We agree with the Employer's contention and holdthat the Hearing Officer erred in applying the com-munity of interest doctrine to the facts of this case.It is well-settled law in stipulated unit electioncases that "the Board's function is to ascertain theparties' intent with regard to the disputed employ-ee and then to determine whether such intent is in-consistent with any statutory provision or estab-lished Board policy."4The Board examines theintent on an objective basis, and denies recognitionto any subjective intent at odds with the stipula-tion.sWhen the objective intent is clear, the Boardwill hold the parties to their agreement.6If, how-ever, the objective intent is ambiguous, the Boardresorts to the community of interest doctrine to aidits resolution of the challenged voter's unit inclu-sion.7In order to determine whether a stipulation'sintent is ambiguous or clear, the Board will com-pare the express descriptive language of the stipula-tion with the bona fidestitles or job descriptions ofthe affected employee. If the employee's title fitsthe descriptive language, the Board will find aclear expression of intent and include the employeein the unit. If the employee's title does not fit thedescriptive language, it will also find a clear ex-pression of intent and exclude the employee fromthe unit. The Board bases this approach on the ex-pectation that the parties are knowledgeable as tothe employees' job titles, and intend their descrip-tions in the stipulation to apply to those job titles.Finally, if the affected employees lack job titles ordescriptions, the Board will find an ambiguous ex-4 Tribune Co., 190 NLRB 398, 399 (1971).s White Cloud Products, 214 NLRB 516, 517 (1974).s Prudential Insurance Co., 246 NLRB 547, 548 (1979).7 See, e.g., Detective Intelligence Service, 177 NLRB 69 (1969), enfd. 448F.2d 1022 (9th Cir. 1971).^ We will only consider bona fide titles or job descriptions that fairlyrepresent the employee's function and have been applied for a reasonableperiod of time.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpression of intent and directly apply the communi-ty of interest doctrine to the facts of the case.The express descriptive language of the stipula-tion in this case included all sales representatives inthe unit. We find, in agreement with the HearingOfficer, that as of 6 December 1982, Hatch's jobdescription was changed to "Commercial SalesRepresentative." In light of the evidence thatViacom employed commercial sales representativesat five other locations in the United States, thatViacom considered creating a commercial salesrepresentative position in San Francisco well in ad-vance of the election campaign, and that the jobtitle fairly represents Hatch's function, we find thatthe job title is bona fide as applied to Hatch. In thiscase, Hatch's job title fits the descriptive languageof the stipulation. The stipulation includes all salesrepresentatives, and Hatch was a commercial salesrepresentative. Accordingly, we find a clear ex-pression of intent, conclude that Hatch is a salesrepresentative within the meaning of the stipulatedelection agreement, and include Hatch in the unit.The challenge to his ballot is hereby overruled.DIRECTIONIt is directed that this case be remanded to theRegional Director for Region 20. Within 10 daysfrom the date of this Decision and Direction, theRegional Director shall open and count the ballotof Anthony Hatch and shall thereafter prepare andserve on the parties a revised tally of ballots, uponwhich basis he shall issue the appropriate certifica-tion.634